UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 December 3, 2012 Commission File No.: 001-34830 D. MEDICAL INDUSTRIES LTD. (Translation of registrant’s name into English) Granot mobile post Hefer Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes o No x D. MEDICAL INDUSTRIES LTD. Quarterly Report for the Period Ended on September 30th, 2012 Date of the Balance Sheet: September 30th, 2012 Date of the Report: November 28th, 2012 Table of Contents · Significant Transformations and Innovations that had Occurred in the Corporation’s Businesses; · The Board of Directors' Report regarding the Corporation's State of Affairs; · Condensed Consolidated Financial Statements; · Interim Separate Financial Data; · Goodwill impairment assessment. [Translated From Hebrew] D. Medical Industries Ltd. Significant Transformations and Innovations that had Occurred in the Corporation’s Businesses in the Nine Months that had ended on September 30th, 1. The Company’s Activity and a Description of its Businesses’ Development General D. Medical Industries Ltd. (hereinafter: the “Company”) has incorporated in Israel on September 22nd, 1992, as a limited liability private company according to the Companies Ordinance, 5743-1983. On August 29th, 1994, the Company became a public company, having its shares registered for trade in Tel Aviv’s Stock Exchange Ltd. (hereinafter: the “Stock Exchange”). The Company was founded under the name Peer Maaliyot VeTaasiyot (92) Ltd. On January 1994, the Company changed its name to Ram Tzur Taasiyot Ltd. On January 2001, the Company changed its name to Arit Maarachot Ltd., and on January 2005, the Company changed its name to its current name. On September 12th, 2011, the Company published a shelf prospectus. As of the date of this report, the Company has published four shelf offering reports according to the aforementioned prospectus. Since August 2010, after an IPO in the USA, the Company's shares were also traded in the NASDAQ Stock Market. On July 26th, 2012, the trading of Company's shares in the NASDAQ Stock Market was suspended, since the Company did not meet the requirement according to which a Company should have a minimal equity capital of $2,500,000 or a market value of listed shares in a total of $35,000,000 or net income from current operation during the previous full fiscal year or during two out of the three previous full fiscal years in a total of $500,000. Afterwards, the Company turned to the American SEC in a request to remove its shares from listing and registration on the NASDAQ Stock Market. As of the date of this report, the Company's shares are traded in the Stock Exchange and in the OTC Bulletin Board (“Over the Counter”) or in the Pink Sheets. 1 The update is in accordance with the provisions of regulation 39a to the Securities Regulations (Periodic and Immediate Statements), 5730-1970 and includes significant changes and innovations that had occurred in the corporation’s businesses during the nine months period that has ended on September 30th, 2012, and until the date on which this report is published. This report should be read in relation with the Company’s annual statement as of December 31st, 2011 (Form 20-F), that was published on April 30th, 2012. The Company's Holdings As of the date of this report, the Company holds the entire outstanding capital of Spring Health Solutions LTD. (hereinafter: “Spring Health”), a private company incorporated in Israel, that holds the entire outstanding capital of Spring Health Solutions INC (hereinafter: “Spring INC”), a private company incorporated in Delaware, USA; In addition, the Company holds the entire outstanding capital of G-Sense Ltd. (hereinafter: “G-Sense”)2, a private company incorporated in Israel; and the entire outstanding capital of Spring-Set Health Solutions Ltd. (hereinafter: “Spring-Set”), a private company incorporated in Israel (the Company, Spring Health, Spring INC, G-Sense and Spring-Set shall jointly be referred to hereinafter: the “Group”). Below is a diagram of the Company’s holdings structure as of the date of this report: D. Medical Industries Ltd. G-Sense Ltd. Spring-Set Health Solutions Ltd. Spring Health Solutions
